United States Court of Appeals
                     For the First Circuit
                     ____________________

No. 00-2432

                     EILEEN P. KIRK, M.D.,

                     Plaintiff, Appellant,

                              v.

    THE HITCHCOCK CLINIC, MARY HITCHCOCK MEMORIAL HOSPITAL,
     DARTMOUTH HITCHCOCK MEDICAL CENTER, DARTMOUTH COLLEGE,
   DARTMOUTH MEDICAL SCHOOL, LISABETH MALONEY, BARRY SMITH,
              THOMAS COLACCHIO, AND ELLEN HUBBELL,

                    Defendants, Appellees.

                     ____________________

                         ERRATA SHEET

    The opinion of this court issued on August 20, 2001 is amended as fo

    On p. 6, line 17, replace "than" with "that".

    On p. 7, line 13, replace "or" with "of".